Citation Nr: 1749490	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a blood disorder, to include leukemia, leukopenia, cytopenia, and myelodysplastic syndrome, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.J.


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to December 1966, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared for a November 2016 Board hearing before the undersigned.  A transcript of that hearing is of record.

In January 2017, the Board remanded the claim for additional development.  The requested development has been completed, and the claim has returned to the Board for final adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has myelodysplastic syndrome that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks service connection for a blood disorder, which he initially claimed as chronic lymphocytic leukemia.  When this case was previously before the Board in January 2017, the Board noted that the Veteran had also been diagnosed with leukopenia, cytopenia, and myelodysplastic syndrome.  Consequently, the Board recharacterized the issue as entitlement to service connection for a blood disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record shows that the Veteran has been diagnosed with myelodysplastic syndrome, such as at a July 2015 VA examination.  The remaining question is whether the diagnosed disability is related to service.  

The Veteran has asserted that his blood disorder was incurred secondary to exposure to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service personnel records confirm that he served in Vietnam during the requisite time period.  He is presumed to have been exposed to herbicide agents during that Vietnam service.

However, none of the Veteran's current diagnoses, including myelodysplastic syndrome, are diseases for which VA has determined that presumptive service connection based on exposure to herbicide agents is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In the absence of a diagnosed disease for which the presumption applies, the regulations for presumptive service connection based on exposure to herbicide agents are not applicable.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2017).

The Board finds that the evidence of record in this case rises to at least the level of equipoise regarding any association between exposure to herbicides and the development of myelodysplastic syndrome.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On VA examination in February 2017, the examiner observed that the Veteran had been diagnosed with myelodysplastic syndrome, anemia, and thrombocytopenia, and the Veteran had chemotherapy for four months.  The examiner opined that it was at least as likely as not that the Veteran's myelodysplastic syndrome was caused by exposure to herbicide agents during service in Vietnam.  The examiner explained that myelodysplastic conditions were believed to be associated with herbicide exposure, and there had been several documented cases for the condition in an attempt to get the condition acknowledged by the VA as an Agent Orange associated illness.  The examiner noted that the association of Agent Orange to myelodysplastic syndrome was accepted by the Heme Oncology community as verified on consultation with a Board Certified Heme-Oncology specialist.  The examiner also cited another expert who explained the types of literature in support of the fact that myelodysplastic syndrome is associated with exposures to certain chemicals or toxins with benzenes and dioxins as the most frequently cited known exposure.  It was further explained that myelodysplastic syndrome was relatively rare and might be much more considered as developing from an exposure to a toxin or environmental agent.  Because of the relative rarity of myelodysplastic syndrome, and with known associations of Agent Orange to some more commonly identified leukemias/lymphoproliferative diseases, the examiner opined that it was at least as likely as not that the Veteran's myelodysplastic syndrome was caused by herbicide exposure during his service in Vietnam.

That opinion supports the Veteran's claim.  In providing his opinion, the examiner drew from the evidence of record.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and the opinion considers both the Veteran's assertions and documented history.  Therefore, the Board affords the February 2017 VA examiner's opinion significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

The claimant, with VA assistance, must provide an evidentiary basis for the claim that rises to the level of an approximate balance of positive and negative evidence, in order for the claim to be allowed.  38 U.S.C.A. § 5107(a) (West 2014);  Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).  In this case, the Veteran has done so.  The most persuasive evidence of record shows a direct relationship between the current myelodysplastic syndrome and the Veteran's exposure to herbicide agents in service.  Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for myelodysplastic syndrome.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myelodysplastic syndrome is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


